Title: Abigail Adams to Thomas Boylston Adams, 23 April 1795
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            Dear Thomas—
            Quincy April 23 1795
          
          I did not receive any Letters from You when your Brother wrote last to me the 11 of Novbr.
          I suppose you felt quite out of Sorts at not having received any Letters from Your Friends here. you must not however judge that your Friends have not written to you this is the fourth Letter which I have written, and your Friend Quincy I trust has written to you. I know he has received several Letters from You
          Much freedom of communication cannot be expected tho the contrast between America, and the Nations of Europe is so peculiarly Striking at this period, that it is next to impossible for our Hearts to be Sufficiently gratefull to the Supreme Arbiter and Govenour of the World, who maketh us to differ.
          In the full enjoyment of Health, Peace and competance, which Pope tells us, “is Reasons whole pleasure and all the Joys of Sense” we have great reason to pray, as the President directs in his Proclamation for a National Thanksgiving “that we may be preserved from the Arrogance of Prosperity”
          Pope undoubtedly meant Peace of mind, yet a state of Peace is unquestionably as necessary for the happiness of a Nation, as Peace of mind to an individual.
          The Clergy of this & some other of the states have distinguishd themselves in Support of the National Government on the late National Thanksgiving. I should like to make a collection of several of those Sermons which have been Printed, & send them to you. since the first settlement of the Country, upon no occasion have so many sermons been publishd none of them however have obtaind so great celebrity as one preachd by mr osgood of Medford upon our Annual Thanksgiving, which passd through three Editions in Boston, Six in new york & three in Philadelphia. the Sermon is a very good one, but its greatest merrit consisted in the Critical Moment of Publication, whilst the western Rebellion was just Subsiding, the Jacobine interest declining the Presidents Speach at the opening of Congress, the reply of the Senate, and the Debates in the House of

Representitives, all assisted in giving a currency to the Sentiments containd in the Sermon it was the first attempt from the pulpit to check the formidable combination of the self constituded Authorities, and embolden others to come forward. I have heard however of one Judas amongst the Apostles, and he is like to lose his Parish in concequence of it.
          The people of Haverhill are like soon to settle an other minister a mr Abbot of Andover, perhaps a classmate of yours— he has received and Accepted a call.
          I am anxious for your Dear & amiable Aunt who has many difficulties to struggle with her Friends are kind to her, and I hope will continue so. she has had 3 Boarders Gentlemen, now she must quit the House, which breaks her up for the present, but so good a woman can never be forsaken. her Friends have enabled her to continue her son at Cambridge— the funds of the university will assist him an other year
          I inclose you the Hartford News Boys address—said to be written by a dr Hopkins. write as often as possible / to Your ever affectionate Mother
          
            Abigail Adams
          
        